Citation Nr: 1536405	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory condition, to include asthma.


REPRESENTATION

Appellant represented by:	Timothy Murphy, Esq.


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1967 to October 1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

The Veteran's respiratory condition existed prior to his entry into service and was not aggravated beyond the normal progression of the disease during service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory condition to include asthma have not been met. 38 U.S.C.A. §§ 1110, 1137, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). This notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by an October 2011 letter which advised the Veteran of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates. The letter was sent prior to the initial adjudication of the Veteran's claim in June 2012.

Next, VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, the RO has obtained and associated with the claims file the Veteran's service treatment and personnel records, post-service VA and private treatment records, and lay statements.

VA obtained medical opinions germane to the Veteran's claimed asthma on appeal in January 2014. The medical opinion reports are adequate because the clinician based his opinions upon consideration of the Veteran's prior medical history, described the Veteran's symptoms in sufficient detail so that the Board's evaluation of the claimed disability would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Although the Veteran alleges service connection for his asthma secondary to his service-connected post-traumatic stress disorder (PTSD), as discussed below, the Veteran is not competent to present a complex theory as to the etiology of his asthma. Therefore, without competent evidence of a connection between the asthma and PTSD, the Board need not obtain a medical opinion on that issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

This claim was remanded by the Board for additional development in November 2013.  There has been substantial compliance with the Board's remand directives.  The Board instructed the RO to provide a new examination, which the RO provided in January 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's representative contends that the Supplemental Statement of the Case (SSOC) issued in March 2014 by the RO failed to follow the instructions laid out in the Board's November 2013 remand on this matter.  The representative is conflating instructions given by the Board to the examiner with requirements for the SSOC itself.  This unfortunately seems to lead to a misunderstanding as to the legal standard at issue.  As explained below, the Board finds that the examination given was adequate.  In a case where a disorder is noted on entry, there is no legal standard requiring an "undebatable" conclusion that there was no in-service aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim. Consequently, no further assistance to the appellant with the development of evidence is required.

Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in his August 2011 claim that his asthma was aggravated by service, or, in the alternative, that his asthma was aggravated by his service-connected PTSD.  In his October 2012 Notice of Disagreement, the Veteran contends through his representative that his asthma was "in a sense, dormant" prior to service, but was aggravated by service.  In a statement made in April 2013, the Veteran contends that airborne pollutants he was exposed to in Vietnam, specifically burning diesel oil and feces, as well as the odor of corpses, in addition to the high heat, aggravated his asthma.  He further contends that he "began to experience asthma attacks that were more severe than those [he] had experienced prior to Army service."

In his July 2013 VA-9, the Veteran contends through his representative that the record "as a whole, indicates that [the Veteran]'s asthmatic condition was under control prior to entry into service - reference induction physical - and that his 'episodes' were infrequent."  He additionally contends that the RO's statement that tobacco use presented a possible reason for any worsening of the Veteran's asthma over the last 40 years is "irritating given the fact that [the Veteran] was provided cigarettes and started smoking (Winston's) while serving in Vietnam."  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet.App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

Here, the Board finds that the condition of asthma was noted upon entry into service.  As the Veteran mentions in his October 2012 Notice of Disagreement (NOD), during his induction physical in August 1967, the examiner clearly diagnosed the Veteran's asthma.  Therefore, the Board finds that the condition was "noted" upon entry into service.  See Verdon, 8 Vet.App. at 530; 38 C.F.R. § 3.304(b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his asthma, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation. See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n. 6.

The Veteran has not met the burden under Wagner of demonstrating aggravation.  The Veteran contends repeatedly that his asthma was not a serious problem prior to his service.  However, he provides no additional evidence which would go towards proving that.  The Veteran contends through his representative that "it is demonstrably clear" from the existing record that his childhood asthma was "dormant" (NOD, October 2012) and that "The record, as a whole" shows that prior to entry into service his episodes were "infrequent" and "under control." (VA-9, July 2013.)  However, the Veteran does not cite any specific evidence to support those propositions.  The Board does find that the Veteran's service medical records repeatedly mention the Veteran's "lifelong history of asthma" (e.g. Clinical Records of September 12, 1968, and September 26, 1968.)

Additionally, the medical examination given to the Veteran in connection with this appeal concludes that the Veteran's condition was not aggravated by service.  In January 2014, a medical examiner during a VA Compensation and Pension evaluation stated that the Veteran's asthma clearly preexisted service, and clearly did not undergo an increase in severity beyond natural progression during service.  The examiner finds that, post-service, the Veteran's medical treatment records show only three episodes of treatment for asthma, and at the time of the examination, the Veteran's problem list on file at the VA Medical Center in Columbia, South Carolina does not include asthma, or any medications to treat asthma.  

The Veteran further claims aggravation of his asthma as secondary to his PTSD; however, he is not competent to make that determination.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2); Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, lay evidence is not always competent evidence of a diagnosis or nexus - particularly where complex medical questions or the interpretation of objective medical tests are involved.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (rheumatic fever is not a condition capable of lay diagnosis).  The Board finds that determining an etiological link between asthma and PTSD would require significant medical, psychiatric, or epidemiological expertise; further, there is no competent evidence of record of a link between the Veteran's service-connected PTSD and his asthma.  Therefore, this is not the type of question answerable by lay evidence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) (When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent).

The Veteran makes several contentions related to his tobacco use.  While the exact nature of these contentions is unclear, the Board will read them expansively.  The Veteran alleges that, if tobacco use exacerbated his asthma, that tobacco use is the result of his military service, due to the issuance of cigarettes with C-rations. However, for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service. 38 C.F.R. § 3.300(a).  Therefore, a theory of service connection via tobacco use is unavailable here.

The Veteran's representative further contends in a March 2014 statement that, because the RO erred in characterizing the length of time for which the Veteran used tobacco after service, its decision was flawed.  The Board finds that the statement pertaining to tobacco use was neither determinative nor relevant to the RO's finding that the records note no permanent aggravation of the Veteran's pre-service asthma.

The Board additionally notes that the Veteran suggests that his DD-214 is incorrect because it lists "VOID INDUCTION" as the reason and authority for his separation from service in box 10-C.  The Board has no jurisdiction over the Veteran's DD-214.  In the SSOC, the RO acknowledges the Veteran's concern, directs him to the Military Board of Corrections, and includes an Application for Correction of Military Records.

In light of the evidence of record, the Board finds that the Veteran's asthma was not aggravated by service.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue is denied.







ORDER

Service connection for a respiratory condition, to include asthma, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


